DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  as discussed in the previous office action.
Response to Amendment
Applicant's supplemental response submitted 28 October 2020 has been received, & its contents have been carefully considered.  The Examiner wishes to thank the Applicant(s) for the response to the Examiner's action.  As a result of the Applicant's response:
The Rejection of Claim 39 under 35 U.S.C. § 112(a), and of 35 U.S.C. § 112 (pre-AIA ), first paragraph, is withdrawn; &
Claims 31-33, 35-42 & 44-50 are pending for review.

Note:	The prior art relied upon in the following office action is as follows:
-
Handbook of Air Conditioning and Refrigeration
[Handbook]

-
McElgin et al., US #2,852,235
[McElgin ('235)]

-
Michelbach, US #2004/0099002
[Michelbach ('002)]

-
Schwarck, US #2013/0333383
[Schwarck ('383)]






Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 31-33, 35-37, 40-42 & 44 are rejected under 35 U.S.C. § 103 as being unpatentable over McElgin ('235) in view of Handbook & Schwarck ('383).
In Re Claims 31 & 40, McElgin ('235) discloses all aspects of the claimed invention including: A heat delivery system / [Cl. 40: A method for heat delivery], the system comprising / [Cl. 40: the method comprising the steps of]:
[Cl. 40: providing a heat delivery system configured with] one or more pipes (At least Conduits / Pipes #30, 31, 42-47), each having alternate heat insulated segments (Sections not comprising Heating Elements #26, 29) and heat transferring segments (Heating Elements #26, 29) at least a portion of said segments passing through a medium to be heated (Each heating element passes through the air in the room to be heated), each of said one or more pipes being configured with a respective fluid flow path extending through the alternating heat insulated segments and heat transferring segments thereof in a closed loop fluid flow system with a heat source (At least Fig. 2-9; Col. 4, Ln. 14-23: Heating Elements #29 are located on Supply Conduit #30 & Return Conduit #31, which runs from & back to the boiler / heat source, indicating a closed loop system), [Cl. 30] wherein sidewalls of the heat insulated segments are configured with one or more lateral protrusions projecting with respect to internal or external surfaces of the sidewalls / [Cl. 40] and the sidewalls of the heat insulated segments being configured with one or more lateral protrusions projecting with respect to internal or external surfaces of the sidewalls; and 
at least one fluid propelling arrangement configured for motivating flow of heat accommodating fluid within at least one of said fluid flow paths / [Cl. 40: propelling flow of a heat accommodating fluid within at least one of the one or more pipes, thereby delivering the heat accommodated therewith, through sidewalls of the respective heat transferring segments of the one or more pipes at least one pipe to surroundings thereof] (Col. 4, Ln. 14-23: The system includes a pump for circulating the fluid between the boiler & heating elements);
With the possible exception of the piping sections between the heating elements being insulated, & the protrusions on the heat insulated segments.
With respect to the insulation, Handbook discloses from the same HVAC Systems field of endeavor as applicant's invention, insulating piping sections on non-heat transferring sections (P. 7.15: Piping Insulation).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the insulation of Handbook into the system of McElgin ('235) for the purpose of “energy saving, surface condensation, and high-temperature safety protection” (P. 7.15: Piping Insulation).
With respect to the protrusions, Schwarck ('383) discloses from the same HVAC Systems field of endeavor as applicant's invention, a hydronic piping system (Comprising Piping #30) which includes rifling (Fig. 7-9: Rifling #56 on both inner & outer portions of the piping comprising First Outer Casing #36, 44; Inner Casing #40, 48, 50).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the rifling of Schwarck ('383) into the system of McElgin ('235) for the purpose of “inducing a centrifugal working fluid” (Para. 73), which generates a more turbulent flow & a more homogenous temperature profile of the fluid.
In Re Claim 42, with respect to “A method for manufacturing a heat delivery system, configured for delivering heat to a plurality of heat consumers, the method comprising providing one or more pipes with multiple, alternating heat insulated segments and heat transferring segments along the respective pipes, wherein a respective closed loop fluid flow path coextends through the alternating heat insulated segments and heat transferring segments of each of the one or more pipes, and forming one or more lateral protrusions pm internal or external surfaces of the sidewalls of the heat insulated segments”, the requisite structural elements have been discussed in Claims 31 & 40 above, the elements would have, of necessity, been manufactured to be put into use.
In Re Claims 32, 34-32, 41, 43 & 44, McElgin ('235) discloses:
Cl. 32, 41: wherein the heat transferring segments are disposed along the respective pipe according to a predetermined arrangement, so that the location of each heat transferring segment is corresponding to the location of a respective heat consumer in proximity to which the heat transferring segment is to be disposed / further comprising disposing the heat transferring segments in proximity to one or more heat consumers (At least Fig. 1, 5-9: Each heating element section is located at Windows #38, 39, which are “heat consumers”, i.e. areas of heat loss from the space).
Cl. 34, 43: wherein sidewalls of the heat insulated segments are configured with one or more lateral protrusions projecting from internal or external surfaces of the sidewalls / further comprising forming one or more lateral protrusions on one or both of an internal surface and an external surface of sidewalls of the heat insulated segments (Col. 3, Ln. 26-32: The elements are “finned tubing”, i.e. external lateral protrusions).
Cl. 35, 44: further comprising a sleeve, wherein the one or more lateral protrusions are configured for forming one or more heat insulating cavities between the lateral protrusions and the sleeve when the sleeve is applied over the lateral protrusions / further comprising applying a sleeve at least over the heat insulated segments, thereby forming one or more heat insulating cavities between the lateral protrusions and the sleeve (When external piping insulation, an external sleeve, is placed over the finned elements (piping with protrusions) in areas not requiring heating, the insulation would form cavities between each adjacent pair of fins).
Cl. 36: wherein the heat insulated segments and heat transferring segments include different materials, each material having a different heat transfer coefficient (The insulated sections would include the material of the piping at one heat transfer coefficient & the insulating sleeve at a second heat transfer coefficient
Cl. 37: further comprising a fluid emitting system comprising at least one emitting pipe configured with a plurality of emitters configured for emitting fluid at surroundings of the one or more pipes (Fig. 2, 4: Discharge #27 which emits air into the room surrounding Heating Elements #26, 29).
In Re Claims 33, Handbook further discloses: wherein the heat insulating segments comprise a heat insulating sheath applied to an external or an internal sidewall of the respective pipe (P. 7.15: The insulation is “External pipe insulation).

Claim 38 is rejected under 35 U.S.C. § 103 as being unpatentable over McElgin ('235) in view of Handbook & Schwarck ('383).
In Re Claim 38, Michelbach ('002) discloses:
Cl. 31: All aspects of the claimed invention including: A heat delivery system, the system comprising:
one or more pipes (Comprising Conduits / Pipes #24, 26, Heat Exchanger #12), each having alternate heat insulated segments (Conduits / Pipes #24, 26) and heat transferring segments (Heat Exchanger #12) at least a portion of said segments passing through a medium to be heated (Heat Exchanger #12 passes through the air circulated by Fan #14 to be conditioned / heated), each of said one or more pipes being configured with a respective fluid flow path extending through the alternating heat insulated segments and heat transferring segments thereof in a closed loop fluid flow system with a heat source (At least Fig. 1: The system forms a closed loop from Refrigeration Machine / Heater #20, through Supply Pipe #26 to Coil #12 & back through Return #24); and 
at least one fluid propelling arrangement configured for motivating flow of heat accommodating fluid within at least one of said fluid flow paths (Coolant Pump #22);
With the possible exception of the piping sections between the heating elements being insulated, & the protrusions on the heat insulated segments.
With respect to the insulation, Handbook discloses from the same HVAC Systems field of endeavor as applicant's invention, insulating piping sections on non-heat transferring sections (P. 7.15: Piping Insulation).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the insulation of Handbook into the system of Michelbach ('002) for the purpose of “energy saving, surface condensation, and high-temperature safety protection” (P. 7.15: Piping Insulation).
With respect to the protrusions, Schwarck ('383) discloses from the same HVAC Systems field of endeavor as applicant's invention, a hydronic piping system (Comprising Piping #30) which includes rifling (Fig. 7-9: Rifling #56 on both inner & outer portions of the piping comprising First Outer Casing #36, 44; Inner Casing #40, 48, 50).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the rifling of Schwarck ('383) into the system of Michelbach ('002) for the purpose of “inducing a centrifugal working fluid” (Para. 73), which generates a more turbulent flow & a more homogenous temperature profile of the fluid.
Cl. 37: further comprising a fluid emitting system comprising at least one emitting pipe configured with a plurality of emitters configured for emitting fluid at surroundings of the one or more pipes (Nozzles #32).
Cl. 38: wherein said emitters are drip irrigation emitters or spray emitters (Para. 42, 44: The emitters are water spray nozzles).
Allowable Subject Matter
Claims 45-50 are allowed as discussed in the previous office action.

Response to Arguments
Applicant's arguments filed 28 October 2020 have been fully considered but they are not persuasive.  Applicant’s arguments with respect to claims 31, 40 & 42 have been considered but are moot in view of the new grounds of rejection.  The arguments do not apply to any of the references being used in the current rejection.  Accordingly, while applicant's arguments have been carefully considered, applicant's claims do not patentably distinguish applicant's invention over the prior art of record.


Conclusion
The prior art made of record and not relied upon and is considered pertinent to applicant's disclosure is listed in the attached form PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel E. Namay whose telephone number is (571)270-5725.  The examiner can normally be reached on Mon - Fri (Alt Fri) 7:00am - 4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Stephen B. McAllister can be reached on (571) 272- 6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Daniel E. Namay/Examiner, Art Unit 3762